DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Applicant’s election of claims 1-9 in the reply filed on 10/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The examiner interprets the limitation “lead-free” to be met by any amount of lead in a copper alloy that can be considered “lead-free” by one of ordinary skill in the art, the examiner notes that this can mean zero lead, impurity amounts of lead, or lead up to a certain maximum amount to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2013/0315660 A1).
Regarding claims 1-6 and 8-9 Oishi discloses a copper alloy composition comprising a composition shown below in Table 1 [0011, Oishi].  The examiner notes that while lead may be included, the alloy of Oishi may alternatively contain bismuth instead of lead which the examiner submits the limitation of being lead free.  The examiner notes that the overlap of the copper alloy compositions of the instant claims and Oishi is prima facie obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, weight%
Oishi, mass% [0011-0013, 0017]
Cu
70.0-83.0 (claim 1)
73.3-76.8 (claim 2)
73.0-79.5
Si
2.0-2.9 (claim 1)
2.40-2.90 (claim 4)
2.60-2.80 (claim 5)
2.60-2.78 (claim 6)
2.5-4.0
P
0.05-0.10 (claim 1)
0.015-0.2 optionally
Sn
0.01 to <0.30 (claim 1)
0.03-1.0 optionally
Al
0.01 to <0.1 (claim 3)
0.01-0.05 (claim 8)
0.03-1.5 optionally
Zn and impurities
Balance 
Balance
Pb
Free, not defined
Optionally 0.003-0.25


Regarding claim 7, Oishi discloses a fraction of kappa content being 15-68% [0011, Oishi].  The examiner notes that the overlap of the copper alloy microstructures of the instant claims and Oishi is prima facie obviousness.  See MPEP 2144.05(I).

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2004/0234411 A1) herein Hofmann.
Regarding claims 1-6 and 8-9 Hofmann discloses a lead-free copper alloy composition comprising a composition shown below in Table 2 [0013, Hofmann].  The examiner notes that the overlap of the copper alloy compositions of the instant claims and Hofmann is prima facie obviousness.  See MPEP 2144.05(I).
Table 2

Instant application, weight%
Hofmann, weight% [0016]
Cu
70.0-83.0 (claim 1)
73.3-76.8 (claim 2)
70-83 [0030]
Si
2.0-2.9 (claim 1)
2.40-2.90 (claim 4)
2.60-2.80 (claim 5)
2.60-2.78 (claim 6)
1-5 [0032]
P
0.05-0.10 (claim 1)
0.003-0.1 optionally [0039-0040]
Sn
0.01 to <0.30 (claim 1)
0.01-2 [0034]
Al
0.01 to <0.1 (claim 3)
0.01-0.05 (claim 8)
≤0.5 optionally [0041]
Zn and impurities
Balance 
Remainder [0014]
Pb
Free, not defined
Free [0013]


Regarding claim 7, Hofmann does not specify a kappa content, however the examiner notes that the instant application discloses that kappa content is dependent upon silicon content [0013, 0023, instant spec] and so the examiner submits that a kappa content that overlaps with instant claim 7 would naturally flow from the copper alloy of Hofmann because Hofmann discloses a copper alloy with an overlapping composition including an overlapping silicon content.  See MPEP 2144.05(I) and 2145.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734